DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s previous election without traverse of GROUP 2 (Claims 10-19) in the reply filed on 07/01/2020 is acknowledged.

Claim Objections
Claims 15-16 are objected to because of the following informalities:  
Claim 15 Line 3 states: “an inlet of one of the compressor stages” it should be changed to state --[[an]] the inlet of one of the compressor stages--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15: Line 2 states: “wherein the bleeding line is arranged between a delivery side of one of the compressor stages”. It is unclear the exact limitations the applicant is introducing here, specifically if the limitation “a delivery side of one of the compressor stages” is the same feature or a different than from “a delivery side of one of the compressor stages” recited in Claim 10 Line 14? For the purpose of examination, the limitation in question will be read as: --wherein the bleeding line is arranged between [[a]] the delivery side of one of the compressor stages--
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 10-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata USPN 9714658 in view of WO 2014/154629 and evidence by Potz USPN 4077748 and Sishtla US 2015/0377250.
Regarding Claim 10: Miyata USPN 9714658 discloses the limitations: 
a centrifugal compressor (1 - Fig. 1 | 101 - Fig 5) comprised of a compressor inlet (inlet upstream of element 7a - Fig 1, inlet upstream of element 7a labeled “air” in Fig 3 | inlet to element 107 - Fig 5), a compressor outlet (discharge from element 9 (i.e. 36,“P”) - Fig 1 | discharge from element 109 (i.e. “P”) - Fig 5), a plurality of compressor stages (7a,7b,8,9 - Fig 1 | 107,108,109 - Fig 5) sequentially arranged between the compressor inlet and the compressor outlet (Fig 1 | Fig 5), and at least a first set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24a described at Column 8 Line 1-4) connected to actuator 26 at the inlet of compressor stage 7a - Fig. 1 | guide vanes connected to actuator at the inlet of compressor stage 107 - Fig. 5) at an inlet of one of the compressor stages (at inlet of 7a - Fig. 1 | at inlet of 107 - Fig. 5); 
a driver machine 19 drivingly coupled to the centrifugal compressor (coupled via shaft 2 and transmission 10); 
a controller 50 configured to control the opening and closing of the set of variable inlet guide vanes, during a start-up and acceleration step of the centrifugal compressor (Column 8 Line 1-10, Column 7 Line 35-40, Further since the controller 50 is able to “at least partially close” the inlet guide vanes at the inlet of compressor section 7a at start up, it would also be capable of “at least partially closing” the inlet guide vanes at the inlet of compressor section 7a during acceleration (e.g. the acceleration from zero to the necessary speed at the end of start-up) as claimed) ; and

However WO 2014/154629 does disclose the limitations: 
a centrifugal compressor (21, Figure 4; Fig 4 is the same as Fig 3 with the addition of variable vanes 51 (Page 14 Line 9-15), turbocompressor 21 is a centrifugal turbocompressor (Page 10 Line 26-Page 11 Line 1)) comprised of a compressor inlet (inlet of compressor 21 in Figure 4), a compressor outlet (outlet of compressor 21 in Figure 4), and a set of variable inlet guide vanes (51, Page 14 Line 12-24) at the inlet of the compressor (the vanes are at the inlet of the compressor in Figure 4);
a driver machine (23, Page 10 Line 26- Page 11 Line 8) drivingly coupled to the centrifugal compressor (as shown in Figure 4);
min corresponds to the later claimed “predetermined minimum speed”, in the performance maps a zero speed (e.g. when the compressor is off) would be to the left of the CLL line, because the Fig 4 embodiment has inlet guide vanes, choking can be prevented by closing the guide vanes to reduce the inlet volume flow (Page 14 Line 9-24), therefore the prior art of WO 2014/154629 teaches that the controller closes the inlet guide vanes prior to startup and acceleration), and during the start-up and acceleration of the centrifugal compressor (i.e. during the time between zero speed and Ncmin), with the set of variable inlet guide vanes at least partly closed (i.e. closed to avoid choking, Page 14 Line 20-24), the controller is further configured to open the set of variable inlet guide vanes to increase the gas flow through the centrifugal compressor once a predetermined minimum operating speed has been achieved (predetermined minimum operating speed = Ncmin min value the vanes are closed, when it is above the value the position of the vanes are adjusted as appropriate (Page 14 Line 25-Page 17 Line 14, Page 16 Line 19-Page 17 Line 14)); and
a bleeding line (line 33 with valve 35) to bleed gas from a delivery side of the compressor (delivery side of the compressor = pressure line 27 in Figure 4) and return the bled gas to a compressor stage inlet (compressor stage inlet = suction line 25 in Figure 4) upstream of the delivery side (as shown in Figure 4) when starting rotation of the centrifugal compressor and accelerating the centrifugal compressor up to the predetermined minimum operating speed (i.e. when starting from zero speed up to Ncmin of OE2, the bleed line is used to bleed gas to the compressor stage inlet when the operating point ventures to the right of the current operating envelope (i.e. OE1), thus as the speed of the operating point (OP) increases from a zero speed on the vertical axis of figure 6 into OE1, the valve would be closed, however when the operating point extends past SLL of OE1 the valve 35 in line 33 would be opened to move the operating point (OP) back within the boundaries of the operating envelope, and this process would be performed for each excursion past SLL until the operating point had reached the predetermined minimum operating speed = Ncmin for OE2 and within the boundaries of OE2).

Furthermore, the evidence of Sishtla US 2015/0377250 teaches: a compressor assembly having a centrifugal compressor (30,44,46 ¶0018), a motor 40 driving the centrifugal compressor 44 of the compressor assembly (¶0018), a first conduit 11 connected to the inlet 32 of the compressor assembly, positioned near the inlet of the compressor is an inlet guide vane assembly 60, because a fluid flowing into the compressor must first pass through the inlet guide vane assembly before entering the impeller, the inlet guide vane assembly may be used to control the fluid flow into the compressor (¶0018), when the centrifugal compressor is initially started the guide vane assembly is arranged in a fully closed position, allowing only a minimum amount of flow into the compressor (¶0003-¶0004), this control step is performed in order to prevent the motor driving the compressor from stalling (¶0003-¶0004).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft 2, gas introducing part, delivery side, and the controller 50 of Miyata USPN 9714658 with the rotary speed sensor N (Page 12 Line 8-Page 13 Line 3), gas detection arrangement 50 (Page 11 
Regarding Claim 11: Miyata USPN 9714658 further discloses the limitations: wherein the first set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24a described at Column 8 Line 1-4) connected to actuator 26 - Fig 1 | guide vanes connected to actuator - Fig 5) is arranged at the inlet of a most upstream compressor stage of the centrifugal compressor (Fig 1 | Fig 5).
Regarding Claim 15: Miyata USPN 9714658 as modified by WO 2014/154629 does disclose the limitations: wherein the bleeding line (WO - line 33 with valve 35) is arranged between the delivery side of one of the compressor stages (Miyata - (delivery side 31b of compressor stage 7b and/or delivery side 31a of compressor stage 7a - Figure 1 | delivery side of compressor stage 107 sending fluid to element 27 in Figure 5) | WO - pressure line 27 in Figure 4) and the inlet of one of the compressor stages ((Miyata - (at inlet of 7a - Fig. 1 | at inlet of 107 - Fig. 5) | WO - the inlet of the compressor in Figure 4)).
Regarding Claim 16: Miyata USPN 9714658 as modified by WO 2014/154629 does disclose the limitations: wherein an outlet of the bleeding line (WO - outlet of line | WO - the inlet of compressor 21 in Figure 4).
Regarding Claim 17: Miyata USPN 9714658 further discloses the limitations: further comprising a second set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) connected to actuator 26 at the inlet of compressor stage 7b - Fig. 1) arranged upstream of an intermediate one of the plurality of compressor stages (the set of guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) for compressor stage 7b are arranged upstream of intermediate compressor stage 8, Column 5 Line 7-32, Figure 1 and Figure 3), or of a most downstream one of the plurality of compressor stages (the set of guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) for compressor stage 7b are arranged upstream of the third compressor stage 9, Column 5 Line 7-32, Figure 1 and Figure 3, and Figure 3 shows the third compressor stage 9 as being the most downstream one of the plurality of compressor stages); and the prior art of Miyata USPN 9714658 as modified by WO 2014/154629 discloses the limitations: wherein the controller (Miyata - 50 | WO - 37,38,39 - Figure 4) is configured and arranged to at least partly close the second set of variable inlet guide vanes (Miyata -guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4) connected to actuator 26 at the inlet of compressor stage 7b - Fig. 1) during the start-up and acceleration step (Miyata -Column 8 Line 1-10, Column 7 Line 35-40, Further since the controller of Miyata as modified by WO is able to “at least partially ).
Regarding Claim 18: Miyata USPN 9714658 further discloses the claimed limitations: wherein the centrifugal compressor (1 - Figure 1) comprises a first set of compressor stages (first set of compressor stages = compressor stage 7a shown in Figure 1 and Figure 3) and a second set of compressor stages (second set of compressor stages = compressor stage 7b shown in Figure 1 and Figure 3) arranged downstream of the first set of compressor stages (the second set of compressor stages 7b is on a downstream side of the first set of compressor stages 7a as shown in Fig. 1. Further it is noted that the prior art of Miyata addresses the “arranged downstream of the first set of compressor stages” within the same confines as shown in the instant application in Figure 26); wherein the first set of compressor stages and the second set of compressor stages comprise each at least one compressor stage (the first set of compressor stages 7a has one compressor stage 7a; and the second set of compressor stages 7b has one compressor stage 7b); wherein the first set of compressor stages and the second set of compressor stages are arranged in a back-to-back configuration (as shown in Figure 1 the first and second sets of compressor stages are arranged back to back); and wherein the second set of variable inlet guide vanes (guide vanes 24 (i.e. vanes 24b described at Column 8 Line 1-4)) is arranged at an inlet of one of the compressor stages of the second set of compressor stages (i.e. arranged at the inlet of compressor stage 7b as shown in Figure 1).
Regarding Claim 19: Miyata USPN 9714658 further discloses the limitations: wherein a side stream (34, it is noted that the limitation “a side stream” is only spatially defined by its location, with no particular function or property is assigned the limitation “a side stream”, thus it is examined broadly within these confines) is provided between the first set of variable inlet guide vanes and the second set of variable inlet guide vanes (the inlet to element 34 is physically located between the first set of inlet guide vanes and the second set of inlet guide vanes as shown in Figure 1).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata USPN 9714658 in view of WO 2014/154629 and evidence by Potz USPN 4077748 and Sishtla US 2015/0377250 as applied to claim 10 above, and further in view of Schmidt USPN 6463740.
Regarding Claim 12: Miyata USPN 9714658 is silent regarding the limitations: wherein the driver machine comprises an arrangement comprising a single-shaft gas turbine engine and a starter drivingly coupled to the single-shaft gas turbine engine, the arrangement configured to apply power generated by the starter during the start-up and acceleration of the centrifugal compressor. 
However Schmidt USPN 6463740 does disclose the limitations: 
a centrifugal compressor 18; 
a driver machine (20, 22,16,12,34) drivingly coupled (i.e. via shaft 26) to the centrifugal compressor (Figure 1, Column 3 Line30-45, Column 4 Line 9-49); 
wherein the driver machine (20,22,16,12,34) comprises an arrangement (the arrangement is defined by the sum of its parts (e.g. 12,34)) comprising a single-shaft gas turbine engine (12, Column 3 Line 20-45, Column 4 Line 9-26) and a starter 34 
Hence it would have been obvious to one of ordinary skill in the art to modify the driver machine 19 drivingly coupled to the centrifugal compressor (1 - Figure 1 | 101 - Figure 5) of Miyata USPN 9714658 with the driver machine (20,22,16,12,34) of Schmidt USPN 6463740 in order to allow the driven compressors to be de-coupled from the gas turbine drive 12, allowing the gas turbine’s standard starter system 34 to start and bring the gas turbine 12 itself up to self-sustaining speed without the load of the driven compressor (Column 4 Line 26-36) and/or in order to significantly reduce the start-up time of the compressor (Column 4 Line 38-42).
Regarding Claim 13: Further Schmidt USPN 6463740 does disclose the limitations: wherein the starter (Schmidt -34) is an electric motor (Column 3 Line 13-19 and Column 4 Line 9-26, identify the starting device as a motor, and states that the invention is directed to starting up compressors utilizing electric motors, thus Schmidt discloses that the starter is an electric motor).
Regarding Claim 14: Miyata USPN 9714658 as modified by WO 2014/154629 and Schmidt USPN 6463740 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Further Miyata USPN 9714658 as 
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125).The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant’s arguments (Page 6 ¶4-Page 7 Line 13) with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746